Citation Nr: 0331011	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for prostatitis.  

3.  Entitlement to service connection for a left knee 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1962 to April 
1964, and from March 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied the issues listed on the 
title page.  The appellant disagreed and this appeal ensued.  

In October 2002, a hearing was held before a Veterans Law 
Judge designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of the hearing is of record.  In April 2003, that Judge 
undertook additional development of the record.  Subsequent 
to this action, but before the development was completed, 
the Judge left the Board's employment.  The law requires 
that, in the absence of a waiver, the Judge hearing the 
testimony must participate in any decision rendered.  The 
Board told the appellant in September 2003 of this, and 
afforded him the opportunity for another hearing.  Later 
that month, the appellant informed the Board that he did not 
want another hearing and wanted to have a case adjudicated 
by another Judge.  

In March 2003, the Board granted the appellant's request to 
advance his case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).




REMAND

In April 2003, the Board undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  
See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Pursuant to 
the development directive, the Board obtained records from 
the Shreveport VA Medical Center (VAMC); asked the appellant 
via an April 2003 letter for information about treatment at 
Kaiser Permanente in Harbor City, California, and stressful 
events in service; asked the National Personnel Records 
Center (NPRC) in April 2003 for information as to medical 
records at the Selfridge Air Force Base (AFB); asked state 
and Federal agencies in April 2003 for information about 
specific dates of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA); and afforded him a 
VA examination in May 2003.  The record shows receipt of 
records from the Shreveport VAMC, a copy of the examination 
report, and a response from the appellant detailing his 
alleged stressors.  However, the record does contain 
responses from the appellant about treatment at Kaiser 
Permanente, from NPRC about records at the Selfridge AFB, or 
from state or Federal agencies identifying ADT and IDT 
periods of service.  Nor did the Board contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), as also intended by the development directive, 
for verification of the alleged stressors.  

This development effort was authorized by a final rule that 
took effect on February 22, 2002.  See 38 C.F.R. § 20.1304 
(2002) (eliminating waiver requirement).  Prior to this 
date, evidence accepted by the Board not already considered 
by the RO (either submitted to the Board by the appellant or 
referred to the Board by the RO) had to be referred to the 
RO for initial consideration and preparation of a 
supplemental statement of the case, unless the appellant (or 
his representative) waived in writing initial consideration 
by the RO or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  

As a result of the final rule effective February 22, 2002, 
the Board could accept or obtain evidence not previously 
considered by the RO and consider that evidence in making 
its decision without referral of that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  Because the Board 
could obtain or accept evidence and consider it without 
referring it to the RO for initial consideration, no 
supplemental statement of the case relating to such evidence 
needed to be issued.  Rather, the appellant was furnished a 
copy of the evidence obtained and provided with the 
opportunity to submit additional relevant evidence or 
argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b) (2002).  

Before the appellant could be provided with a notice 
pursuant to 38 C.F.R. § 20.903(b) (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held 38 C.F.R. § 19.9(a)(2) invalid partly because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of initial RO consideration.  The Federal 
Circuit found this contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (DAV).  Under the law, the Board makes final 
decisions on appeals to the Secretary.  38 U.S.C.A. 
§ 7104(a) (West 2002).  

For this reason, the case must be remanded for the RO to 
consider the issues on appeal in light of the evidence 
developed by the Board.  Prior to readjudicating the claim, 
the Board herein directs the RO to complete the development 
previously initiated.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a notice under the VCAA is misleading and detrimental to 
claimants whose claims are denied prior to the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development and 
to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Using the form titled "Authorization 
and Consent to Release Information" 
signed by the appellant in April 2003, 
ask Kaiser Permanente, at Harbor City, 
California, for treatment records 
concerning the claimed left knee injury 
sometime between 1984 and 1986.  
Associate all documents obtained with 
the claims file.  If no such records can 
be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  Contact NPRC, or any other 
appropriate agency, and request all 
available clinical records concerning 
the appellant's treatment at Selfridge 
Air Force Base in Michigan for a left 
knee injury during a two-week period of 
reserve service sometime between 1984 
and 1986 during reserve service in the 
California Air National Guard.  
Associate all documents obtained with 
the claims file.  If no such records can 
be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

4.  Contact the appropriate State or 
Federal agency and obtain verification 
of all periods of active duty for 
training (ACDUTRA) and inactive duty 
training (INACTDUTRA) in the Oregon and 
California Air National Guards from the 
appellant's discharge from active duty 
on March 29, 1968 to the present (the 
appellant has not indicated a date of 
separation from reserve service).  The 
exact dates of each period wherein the 
appellant served on ACDUTRA or INACDUTRA 
should be provided.  It should also be 
specified whether each period of duty 
was ACDUTRA or INACDUTRA.  He has 
indicated that he was attached to the 
146th Civil Engineering Squadron during 
his reserve service.  Copies of the 
appellant's service personnel file 
pertaining to his reserve service should 
also be obtained and added to the claims 
file.

5.  Prepare a letter asking the USASCRUR 
to provide any available information 
that might corroborate the appellant's 
alleged in-service stressors.  The 
appellant served in 526th Close Combat 
Support Unit, U.S. Army.  His service 
personnel records indicate he was in 
Vietnam from August 1966 to June 1967.  
He has testified that he was stationed 
at Phu Than during his Vietnam service.  
If the appellant submits an additional 
stressor statement, provide USASCRUR 
with a description of those alleged 
stressor in addition to previously 
alleged stressors identified as a mortar 
round falling into his tent at Phu Than 
during operation Major Walsh resulting 
minor cuts and bruises and witnessing 
body parts while recovering damaged 
equipment, including trucks, jeeps, 
tanks and large guns.  Provide USASCRUR 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  

6.  After the development requested 
above has been completed to the extent 
possible, review the record and 
readjudicate the claims.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



